PER CURIAM
This is a companion case to Weyerhaeuser Co. v. Rencehausen (A43268), 91 Or App 719, 757 P2d 859 (1988). Employer refused to pay temporary total disability for the period April 1,1985, to January 29, 1986, pending appeal of a referee’s order to pay that compensation. A second referee ordered payment of the temporary total disability, pending appeal of the first referee’s order, and awarded penalties and attorney fees to claimant. ORS 656.313. The Board affirmed. Employer seeks review. We affirm. Weyerhaeuser Co. v. Nolan, 89 Or App 90, 747 P2d 394 (1987), rev den 305 Or 595 (1988).
Affirmed.